 570-DECISIONSOF THE NATIONALLABOR RELATIONS BOARDLaborers InternationalUnion of North America,AFL-CIO,Local No. 389andCalcon Construc-tion Company. Cases20-CC-2932 and 20-CC-299316 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 6 October 1987 Administrative Law JudgeJoan Wieder issued the attached decision. The Re-spondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe NationalLaborRelations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,LaborersInternational Union of North America,AFL-CIO,Local No.389, its officers,agents, and representa-tives, shall take the'action set forth in the Order.'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsBoren Chertkov, Esq.,for the General Counsel.Paul Supton, Esq. (Van Bourg, Weinberg, Roger & Rosen-feld),of San Francisco, California, for the Respondent.Roger Mason, Esq. (Thierman, Simpson & Cook),of SanJose, California, for the Charging Party.DECISION 'STATEMENT OF THE CASEJOAN WIEDER,Administrative Law Judge.I heard thiscase in San Francisco,California,on 22 June and 3August 1987.The consolidated complaint is based oncharges filed by Calcon Construction Company(Calton)on 27 May 1986 and 9 January 1987,' respectively. Theallegation is that Laborers International Union of NorthAmerica,AFL-CIO,LocalNo 389 (Respondent orUnion)violated Section 8(b)(4)(i)and (ii)(B) of the Na-tional Labor Relations Act by engaging in common situspicketing of Calcon in South San Francisco,California,'Unless otherwise indicated, all references to activities inMarchthrough June occurred in 1986 and those in January occurred in 1987with the object of forcing or requiring neutral employ-ers, includingsubcontractors, from doing business withCalcon. Specifically, the complaint asserts that Respond-ent violated the Act by picketing the commonsitus on27-30 May, 4 and 6 June, and 9, 12, 'and 13 January withsignsthat did not identify the primary employer.Respondentdeniesthecommission of the allegedunfair labor practices. The Union admits in its answer, asamendedat trial, that it is a labor organization within themeaningof Section 2(5) of the Act, and also admits thatthe primary employer, Calcon, meets one of the Board'sapplicable discretionary jurisdictional standardsand is anemployerengaged incommerce within the meaning ofSection 2(6) and (7) of the Act. Accordingly,, I find thatassertion of jurisdiction will effectuate the policies of theAct.On the entire record, and from my observation of thedemeanor of the witness, and having considered thetimely filed briefs of the Union and the General Counsel,Imake the followingFINDINGS OF FACT1.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundCalcon is a general contractor engaged in the con-struction of an Embassy Suites Hotel in South San Fran-cisco, California. Construction commenced in September1985.The jobsite has three entrances, denominatedduring the trial as gates 1 and 2, on Gateway Boulevardand gate 1 on Corporate Boulevard.2 At various times,as here pertinent, the construction site was picketed byone or more unions simultaneously. This proceeding in-volves only- alleged violations of the Act by RespondentLaborers Local 389 The other unions picketing the con-struction site were identified as the Teamsters, Carpen-ters, IBEW, and Operating Engineers.There was only one witness, Jeffrey Palmer, Calcon'sprojectmanager.About 24 March, Palmer met JimBender, who Respondent admits is its assistant businessagent. Bender gave Palmer his card and asked Palmer ifhe "was ready to sign a contract yet." There were indi-viduals Palmer identified as Laborers who were in "closeproximity" to signs lying on the ground in a manner thatcould be read by passers-by. The signs identified theUnion but not the employer that was the subject of thedispute.4 Specifically, the sign read: "NAME OF CON-TRACTOR," a blank space, and 'underneath that"UNFAIR LABORERS." There was no local numberon the sign. Thereafter, Palmer saw Bender at the jobsite2The gates to the project were identified for the sole purpose of de-scribing the jobsite,although there was a reserved gate system in force atall times here pertinent, there is no allegation that Respondent's picketingviolated the Act by contravening the reserved gate systemAlso, attimes, the witness failed to identify which gate I was referred to in histestimony For clarity of the record,where the gate I location was de-scribed, I mention the street name All references to gate 2 refer to a lo-cation on Gateway Boulevard3Also present during this conversation was Jim Gustafson,who wasidentified as an employee of the Carpenters Union4There is no allegation that this activity constituted a violation of theAct287 NLRB No. 58 LABORERSLOCAL '389 '(CALCON CONSTRUCTION)on an almost daily basis in April, May, and June 1986and January 1987'Prior to 27 May, the Union had adispute with'two ormore subcontractors at the jobsite, Hordyk and 'Viking.The Union picketed the jobsite in April and May, whenthese subcontractors were present, with"signs that namedthe companies with whom they had a dispute. Palmertestifiedwithout challenge that the sign read' "NAMEOF COMPANY" and on the blank space thereunder,someone filled 'in "HORDYK EXCAVATION" andthen "UNFAIR LABORERS." Three men identified asLaborers from the signs they carried at this time weredenominated by Palmer as "Red Cap, the black and theHispanicAccording' to' Palmer, ' he believes he saw theBlack and' Hispanic men carrying signs for the Laborerswhich read "WAGES AND CONDITIONS BELOWSTANDARDS ESTABLISHED BY LABORERS,"and underneath this statement it identified Calcon as theEmployer and Laborers Union 389 as the Union Nearthe end of May, the Charging Party advised the UnionthatHordyk and Viking were leaving the job, and Re-spondent stopped its picketing of those companies.Hordyk and Viking left the jobsite prior to 27 May.B. Events in May and June 1986Palmer,who works from 6.30 a.m to 5 p m., sawBenderwhen he arrived at work on 27 May at gate 2.Bender was in the company of three or four other, men,one of whom Palmer recognized as frequently accompa-nying Bender by his red cap and blue jacket. Alsopresent were the black and Hispanic men. Palmer' identi-fied all picketers' union affiliations by the signs they car-ried or their,proximity to posted signs.Palmer noticed a sign lying on the ground that read:NAME OF COMPANYUNFAIR`LABORERS'Red Cap was standing next to thesign.Bender was ob-served frequently driving Red Cap to the jobsite 'Palmerdid hot' observe or otherwise know who placed the signnextto the gate or who removed it. The blank on thesign for theinsertionof a companynamewas not filledin.The sign was lying on a steep grade adjacent to gate2 in a position where it could be read from the street,Gateway Boulevard The sign and its location issimilarto the Union's practices he observed in March. Palmerasked Bender, "if he could not make up his mind who hewas goingto picket,that day." Bender replied, "He waswaiting to see what subcontractors I was bringing on thejob." Palmer did not inform Bender who the subcontrac-tors were on the jobsite or who employed laborers 5 On5While Palmerclaims he didnot try totrap Respondent into a viola-tion of the Act, he did admitin hisaffidavitOn Friday, May 23rd,1986, Idecided to let the Laborers Union helpmake my decisionfor me whetherto continue attemptingto performportions of the projectusing contractors signed to union agreementsorwhether to simply build the projectnonunion I contacted57127-30 May 'and 4 and 6 June;'Calcon employed at thejobsite' individuals' who performed the work of laborers.There'-were several different picket'signs carried bybetween 20 to 25 persons later in the day The signsread "RAT JOB" and "SCABS GO HOME." Palmernoticed five to eight pickets for the Carpenters at gate 1,as well as the business agent for Teamsters Local 216, anindividual called Fitzpatrick, but he is not sure if anyTeamsters picketed that day. He also observed pickets atgate 2 whom he could not identify with any union Hebelieves that there were pickets for the IBEW at gate 1that dayAlthough Palmer identified Red Cap as a representa-tive or agent of the Laborers Union, he admitted identi-fying him as the individual who carried a Teamsterspicket sign in, June, in an affidavit, but when he testifiedhe claimed he was not sure that the man he observed inJune was "Red Cap" without the red cap but wearing ablue jacket.When Palmer arrived at the jobsite on 28 May, he ob-served about 15 signs, none of which had the name of anemployer, company, contractor, or subcontractor onthem.The signs variously read "LOW PAY," "NOFRINGE IS DUMB," "WE'RE MAD AS HELL,""RAT JOB," "SCABS GO HOME," "ORGANIZEDTO DISORGANIZE," "LOW PAY ' AND' NOFRINGES IS DUMB," and "CALCON EMPLOYEESSCABS " Palmer, could not identify . who carried thesigns or what union they represented He did observeRed Cap at gate 2, and the previously described "unfairlaborers" sign lying against the bank, the sign that didnot contain the name of a company. He did not see anysign with the Laborers named thereon carried this day oron 27 or 28 May. Bender was also present from about 7a.m. to noon Gustafson was at gate 1 on Gateway brief-ly that morning. He does not recall seeing a businessagent from the IBEW or Teamsters that dayThe individuals Palmer identified as Carpenters wereat gate 1, sitting in lawn chairs near signs that were stuckin the groundOn 29 May Palmer noticed, when he arrived at thejobsite, three to five people standing at gate 2, includingRed Cap and Bender. Picket signs that read "RAT JOB"and "SCABS GO HOME" were being carried by someof the picketers. Palmer did not recognize any of thepickets as representing the IBEW or the Teamsters. Hedid identify Red Cap and another as representing the La-borers and he saw' a sign that contained a reference toPumpco (P-U-M-P-C-O) of California, the contractor I had contract-ed to pump the concrete from the Redi-max supplier unto [sic] theproject where it would be handled by employees of Viking concrete[an employer different than the Viking Respondent had the labor dis-pute with prior to 27 May] I did not intend to perform a pour onTuesday, May 27th, 1986 However, I requested Pumpco to providea pump and one man on Tuesday morning, May 27th, 1986 The solepurpose in having Pumpco provide a pump on that was to seewhether the Laborers Union would picket, regardless of a lawfulreasonThe conversation with Bender on 27 May occurred before the Pumpcotruck arrived There is no evidence that Pumpco's name was later insert-ed in the blank space on the sign Palmer did not tell Bender that he ex-pected the Pumpco vehicle later that day He did not feel he had an obli-gation to so inform the Union 572DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtheLaborers Union, which was not carried He alsoidentified two pickets at gate 1 as representatives of theCarpentersWhen Palmer arrived at the job on 30 May, he againsaw pickets carrying signs proclaiming "RAT JOB" atgate 2 He could not identify the person carrying thesign or recall if it identified the Carpenters as the picket-ing union Palmer did observe Bender conversing withthe picketsWhen asked if Gustafson of the CarpentersUnion was present, Palmer replied that he could notrecall,he may have been He did see Fitzpatrick, thebusiness agent for the Teamsters, that day at the jobsitebut could not recall if Jim Derby, the business agent forthe Operating Engineers, was also present There wereindividuals carrying signs that identified the TeamstersUnion and he saw signs identifying the CarpentersUnion, but he could not remember if these were carriedor postedPalmer saw Red Cap on 4 and 6 June with about threeother persons near two signs that were placed on thesteep grade near gate 2, as previously described. Thesigns read- "RAT JOB" and "NAME OF THE COM-PANY," a blank underneath, and at the bottom,"UNFAIR LABORERS " He did not see who placedthe picket signs near the gate. On 4 June, although otherpickets were present, he did not see anyone he thoughtwas from a craft other than Laborers standing near thesesignsHe did see other crafts on 6 June, but none werepatrolling, all the signs were posted For example, therewas a Carpenters sign stuck in the ground near gate 1.On reflection, Palmer then testified that he thoughtIBEW pickets were present this day and they alwayscarried their signsThere were also Teamsters Unionpickets at the jobsite on 4 and 6 June He saw Fitzpa-trick and Gustafson on 4 June talking to pickets.On cross-examination, Palmer also admitted that hesaw, Red Cap at the jobsite on one or more days during21, 22, and 23 December He could not recall if he saweither the black or Hispanic man at this time, but afterhaving his memory refreshed from an affidavit, he recalled that on 22 December a driver for Silvey Trans-portation told him that the same black man he identifiedas a Laborers representative spoke to him about theIBEW's picketing The Carpenters Union was also pick-eting at this time. Although he could not recall clearly ifBender was present on these 3 days in December, he be-lieves Bender visited the jobsite daily.On 27, 28, 29, and 30 May and 4 and 6 June, Consoli-dated Engineering, a testing service which is a subcon-tractor with Calcon, was present at the jobsite.C Events in January 1987-Palmer observed picketing he attributed to the Labor-ers on 9, 12, and 13 January 1987. On 9 January, whenhe arrived at the Jobsite early in the morning, he sawtwo men whom he identified as Laborers based on thesigns they carried, which read- "WAGES AND CON-DITIONS BELOW STANDARDS ESTABLISHEDBY CONSTRUCTION AND GENERAL LABOR-ERS, UNION 389." Palmer took a picture of the sign on13 January at a location about 130 feet from the propertylineThe sign was on the outside of a parked van and theindividual identified as the black man was sitting in thedriver's seat. There is no claim that any other union hadthe Local designation 389. The Union stipulated that thelanguage on the signs was the same for all 3 days inquestion in January. The signs did not have the name ofany employer, contractor, or subcontractor.He recognized the picketers as those he observed withBender in May 1986. They were the black and Hispanicmen. He also saw Bender conversing with them on thisdate, 9 January They were carrying the signs, first atgate 1 on Gateway Boulevard and then they ,moved be-tween that gate and, gate 1 on Corporate Boulevard.They did not picket at gate 2. He did not know the pick-eters' names or who employed, themOn 12 and 13 January Palmer saw three pickets heidentified as Laborers. He saw the black and Hispanicmen carrying picket signs identifying "Laborers 389" aspart, of the legend and he also saw Red Cap. Not allthree men patrolled on these 2 days On 12 January theblack man stood by a fire hydrant about 40 feet from aGateway Boulevard entrance and on 13 January he sat inthe previously described vanOn these dates,' as on 9January, these men picketed between the two gate l's,not at gate 2: On these dates the two'gate l's were re-served for Calcon. The subcontractors present on thejobsite these 3 days were- Delta Electric; ConsolidatedEngineering; Precision Mechanical; and Cucksey Equip-ment.On one or more of these days,- the IBEW was alsopicketing at gate 1, and on 12 January Palmer believeshe saw Gustafson talking to pickets, but he never sawhim talk to Red Cap or the Hispanic or black man. Allthe unions alternated picketing positions between the twogate l's They were not segregated from one anotherD Discussion and Conclusions1.Applicable principlesSection 8(b)(4)(i) and (u)(B) of the Act states in perti-nent part that itis anunfair labor practice for a labor or-ganization or its agents:(i) . .to induce or encourage any individual em-ployed' by any person . . to engage in a strike. . ; or(ii) to threaten, coerce, or' restrain ' any personwhere in either case the object thereof is:' -(B) forcing or requiring any person,to ceasedoing business with any other.pe'rson.;Provided,that nothing contained in this clause (B) shall beconstrued to make unlawful, any . . . primary pick-eting.As noted inNLRB v. Denver Building & ConstructionTrades Council,341 U.S. 675 at 692 (1951): These provi-sions of the Act implement "the dual Congressional ob-jectives of preserving the right of labor organizations tobring pressure to bear on offending employers in primarylabor disputes and of shielding unoffending employersand others from pressures in controversies not of theirown." Cf.NationalWoodwork Mfrs. Assn. v. NLRB,386U.S. 612, 620-627 (1967). LABORERSLOCAL 389 (CALCON CONSTRUCTION)The' object, not the effect, of the picketing is the factorcontrolling its lawfulness.ElectricalWorkers IUE Local761 v.NLRB,366 U S 667, 672-674 (1961.);Ramey Con-structionCo. v. Painters Local 544,472 F 2d 1127; 1131(5th Cir. 1973) In a common situs situation as is presentin this case, it is at times difficult to evaluate whether theobject of the picketing is to pressure a neutral employer,and thus secondary and unlawful, or if the sole object isto influence the -primary employer, even if neutrals areincidentally affected,which is lawful. Thus unions' arecharged with the obligation of making reasonable effortstominimize the impact of their picketing upon neutrals.NLRB v. Denver Building & Construction Trades Council,supra;NLRB v Nashville Building & Construction TradesCouncil,425 F 2d 385 at' 391 (6th Cir 1970);AmericanBread Co. v. NLRB,411 F 2d 147, 154 (6th Cir. 1969).As the Court held inIronWorkers Local 433 v., NLRB,598 F.2d 1154,1159 (9th Cir. 1979), quoting fromRameyConstructionCo. v. Painters Local 544,472 F 2d 1127,1131 (5th Cir. 1973), the picketing union must "do every-thing that is reasonably necessary to insure that second-ary employees are not misled or coerced into observingthe picket line " Accord:Plumbers Local 388,252 NLRB452, 460 (1980) "This requirement places a heavy burdenon the picketing union to'convince the trier of fact thatthe picketing was conducted in a manner .least' likely toencourage secondary effects." Ibid.To assist in the determination of the legality ofcommon situs picketing, the Board, set forth the follow-ing criteria inSailorsUnion (Moore Dry Dock),92 NLRB547, 549 (1950).Picketing. . is primary if it meets the followingconditions- (a) The picketing is strictly confined totimes when the situs of the.dispute is located on thesecondary employer's premises, (b) at the time ofthe picketing the primary employer is engaged in itsnormal business on the situs; (c) the picketing is lim-ited to places reasonably close to the location of thesitus; and (d) the picketing discloses clearly that thedispute is with the primary employerAlthough these criteria are not to be applied mechani-cally, failure to comply with them creates a strong, albeitrebuttable, presumption that the picketing had an unlaw-ful secondary object.Ramey, Construction Co. v. PaintersLocal 544,supra,, 472 F 2d at 1132;ElectricalWorkersIUE Local 480 v NLRB,413,F.2d 1085, 1089 (D.C. Cir.1969);NLRB v. Laborers Local 185,389 F 2d 721, 725(9th Cir. 1968), enfg. 154 NLRB 1384 (1965). These cri-teria are not all inclusive; other relevant factors may beconsidered in assessing the union's purpose, such as state-ments or actions.The gravamen of the complaint is that Respondentpicketed without clearly identifying the primary employ-er as required by the fourth criterion promulgated inMoore Dry Dock,supra, thus its actions are indicative ofan unlawful object.The Board defined picketing inMine Workers District12 (Truax-Traer Coal),177NLRB 213 at 218 (1969), asfollows-573The definition of the terms "picket" and "picket-ing" as defined in Black's and Bouvier's law dic-tionaries do not mention the use of picket signs orplacards or the movements of pickets other thanbeing posted or stationed at a particular place. InNLRB v. Local 182, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica (Woodward Motors),314 F 2d 53, 58 (C A2), the Court quoted Webster's New InternationalDictionary (2d Ed.) as defining the verb "picket" asmeaning "to walk or stand in front of a place of em-ployment as a picket," and the noun as "a personposted by a labor organization at an approach to theplace of work" and concluded that any particularmovement by the picket was not a necessary ingre-dient of picketing. In none of these definitions is thepatrolling or the carrying of signs considered a req-uisite component part of picketing The purpose ofpicketing in labor disputes is to convey a messagewhich is usually intended to influence the conductof certain persons to stay away from work or toboycott a product or business, and is frequently ac-complished, as was done herein, by posting individ-uals at the approaches to a place of work Accord.Lumber & Sawmill Workers Local Union No. 2797(StoltzLand & Lumber Co.),156NLRB 388, 394(1965).2Argument and conclusionsThe General Counsel argues that when the above-stated principles are applied to the facts of this case, itmust be found that Respondent failed to make a reasona-ble effort to minimize the impact of its picketing on neu-trals and thus it violated Section 8(b)(4)(i) and (n)(B) ofthe Act.'Respondent initially asserts that no one picketed witha Laborers sign. I find this argument to be without meritfor, as previously defined, picketing does not require theholding of a sign while patrolling. Id In this case thesigns with Laborers identified on them were placed at ornear one or more of the entrances to the common worksite in a manner in which they could be read by anyoneapproaching them Also, in January, individuals patrolledgates to the site carrying signs that identified Respondentas the picketing Union There were individuals stationednearby or carrying these signs that were identified with-out any refuting testimony as representatives or agents ofRespondent. I find their actions constitute pickets andpicketing as defined aboveThe signs indisputably did not name the primary em-ployer. The Union's explanation is that on 27 May it waswaiting to determine which subcontractors would beworking on the site. This explanation does not mitigateitsobligation to refrain from displaying the sign until itcould determine if a primary employer would be on thesite,then placing the employer's name on the sign(s)This excuse also does not explain Respondent's repeatedfailures to name the primary employer on all the datesconsidered. Although Respondent infers the general con-tractor had an obligation to inform it of the subcontrac-tors who would be present on the site, there is no legal 574DECISIONS OF THE NATIONAL' LABOR RELATIONS BOARDor other outcome determinative basis for this assertion,and it is found to be without merit.Further, this- argument overlooks Respondent's admis-sion, explicit in Bender's question of 24 March, that itwas seeking. to unionize Calcon so that it would employitsmembers. Also, Bender admitted in the 27 May con-versation with Palmer that the Laborers picket sign was_deficient in not naming the primary employer, but Re-spondent persisted in picketing with this sign and othersthat failed to identify the primary employer(s) on 28, 29,and 30 May, 4 and 6 June 1986, and 9, 12, and 13 Janu-ary 1987It is also evident that the picketing was designed notonly to induce Calcon to sign a contract but to induceemployees of subcontractors and other secondary em-ployers who were unionized to withhold their labor fromthe site. The pickets were present at the commencementof the workday and generally remained until 2 or 2.30p.m. Respondent did not claim that it made any attemptto determine which subcontractors would be present onthe site prior to picketing. The picket signs did not clear-ly convey that it was an organizational campaign againstCalcon; the picketing was not shown to have been con-ducted at any subcontractors' business, so the reasonablyanticipated effect is that the picketing would affect notthe general contractor employees but those of unionizedsubcontractorsIfind the Union, at the very least, adopted the unlaw-ful objective demonstrated by these signs as establishedby Bender's comments of 27 May; his presence on thesubsequent days; and the use of signs identifying Re-spondent to picket the common jobsite. The Unioncannot now disclaim responsibility for the picketing bythe bare claim that the identities of Red Cap and theblack and Hispanic men were not established-. These menwere clearly associated with Laborers picket signs andwere seen in Bender's presence. Thus, their actions iden-tifyRespondent as being engaged in picketing with signsthat failed to identify the primary employer. Bender, infact, adopted the use of the sign by his admission on 27May that Respondent was using the offending signs andintended to fill in the primary employer's name sometimelater. I conclude that Bender's actions demonstrate Re-spondent ratified and condoned the use of picket signsthat failed to identify the primary employer on the datesin question. See'U.S.SteelCorp. v.MineWorkers,598F.2d 363, 365-366 (5th Cir 1979), which found that theactions of a union official determined the culpability ofthe union for condoning or ratifying illegal picketing.See,generally,DavlanEngineering,283NLRB 803(1987);Jet Port Express,284 NLRB 739 (1987), andBio-Medical of Puerto Rico,269 NLRB 827 (1984).Respondent admitted that the picket signs in Januaryidentified it as the picketer. The signs posted near gate 2on the dates in question during May and June also identi-fied the Laborers as the picketing Union Palmer did- in-dicate that one or more of these pickets may also haveacted on behalf of one or more other unions This admis-sion does not warrant a different conclusion. At timespickets are hired by unions and their actions are equallyattributable to the union as members or employees. Also,there is no impediment against a representative or agentof one-union acting in the-interest of another. Palmer'stestimony on this point, although reticent at times, doesnot require a different conclusion inasmuch as Respond-ent admitted -to at least some of the above-describedpicketing and ^ failed to refute Palmer's assertion thatsigns identifying the Laborers, but not the primary em-ployer;were used to picket the common situs on thedates in question.In fact individuals admittedly carried picket signs iden-tifyingRespondent and not identifying the primary em-ployer in January 1987. The same individuals were seenpicketing in May and June 1986, using signs that failed toidentify the primary employer and- naming the Respond-ent as the picketer. Thus Respondent's claim that thepickets and offending union were not clearly identified isfound to be without merit In addition to the above-de-scribed circumstantial evidence identifying Respondentas the sponsor of the picketing, there was no evidenceoffered to rebut any of the circumstantial evidence. Con-sidering the totality of the circumstances, I conclude thatthe Union picketed with an unlawful object.IronworkersLocal 433 (United Steel),280 NLRB 1325 (1986), citingConnecticutFoundry Co.,165NLRB 916 (1967), andIronworkers Local.433 v. NLRB,598 F 2d 1155, 1160 (9thCir. 1979).As the object was to effect the actions of employers'subcontractors with whom Respondent did not have adispute, the picketing by the Laborers clearly had a sec-ondary object and was violative of Section 8(b)(4)(i) and(ii)(B) of the Act.Piezonki v.NLRB,219 F.2d 879, 883(4th Cir. 1955). Respondent has not demonstrated the ex-istence of any,unusual circumstances warranting a differ-ent'decision. CfNLRB v. Carpenters Local Union No. 55,218 F 2d 226, 230-232 (10th Cir. 1954). Its claim thatCalcon schemed to entrap- Respondent by not informingtheUnion of the subcontractors and having a cementpump-truck come to the site to test the Laborers' reac-tion is not exculpatory. As noted above, Calcon, or anyother employer for that matter, has no duty, to informRespondent of their intentions, and no action was shownto have "entrapped" the Union into unlawful activity.The Union chose to assume the risk of picketing in amanner that Bender's comment clearly demonstrated itknew was improper. The Union must assume the'risks ofitsown actions and the failure to present any witnessesunder the circumstances presented further supports theconclusion that it was not misled by Calcon.Accordingly, I find that by picketing the South SanFrancisco jobsite on 27, 28, 29, and 30 May, and 4 and 6June 1986, and 12 and 13 January 1987, with signs thatdid not identify the primary employer, Respondent en-gaged in common situs picketing with the object of forc-ing neutral employers, including subcontractors, fromdoing businesswithCalcon in violation of Section8(b)(4)(i) and (u)(B) of the ActCONCLUSIONS OF LAW1.Calcon Construction Companyisanemployer en-gaged in commerce or in an industry affecting commercewithin the meaning of Section 2(6) and (7) of the Act. LABORERS LOCAL 389 (CALCON CONSTRUCTION)2.Laborers InternationalUnion of North America,AFL-CIO, Local No. 389, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By picketing the commonsitusExecutive SuitesHotel construction site in South San Francisco, Califor-nia,with picket signs that did not disclose the employerwith whom Local 389 had a dispute, Respondent Unionhas violated Section 8(b)(4)(i) and (u)(B) of the Act.4.The above unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent Union has engaged inunfair labor practices proscribed by Section 8(b)(4)(i) and(ii)(B) of the Act, I recommend that it cease and desisttherefrom, and that it take certain affirmative action de-signed to remedy the unfair labor practices and to effec-tuate the policies of the ActOn these findings of fact and conclusionsoflaw andon the entire record, I issue the following recommend-edsORDERThe Respondent, Laborers InternationalUnion ofNorth America, AFL-CIO, Local No. 389, its officers,agents, and representatives, shall1.Cease and desist from picketing the Executive SuitesHotel construction project in South San Francisco, Cali-fornia,with picketsignsthat did not disclose the em-ployer with whom Local 389 had a dispute, thereby ex-hibitingas anobject the threatening, coercing, or re-strainingof neutral secondary employers, includingCucksey Engineering, Precision Mechanical, Consolidat-ed Engineering, and Delta Electric, or any other personto cease doing business with Calcon Construction Com-pany.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at itsbusinessoffices and other places wherenotices to members are customarily posted copies of the8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses575attached notice marked "Appendix."7 Copies of the at-tached notice, on forms provided by the Regional Direc-tor for Region 20, shall be posted by the RespondentLocal 389, after being signed by its authorized represent-ative, and shall be posted for 60 consecutive days in con-spicuous places where notices to members are customari-ly posted. Reasonable steps shall be taken by Respondentto ensure that the notices are not altered or covered byany material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.' If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT picket with signs that do not disclosethe employer with whom we have a dispute, or in anymanner proscribed by Section 8(b)(4)(i) and (u)(B) of theNational Labor Relations Act, thereby demonstrating asthe object thereof to force or require Cucksey Engineer-ing, Precision Mechanical, Consolidated Engineering andDelta Electric or any other person to cease doing busi-ness with Calcon Construction Company.WE WILL NOT in any like or related manner restrain orcoerce Cucksey Engineering, Precision Mechanical, Con-solidatedEngineering,DeltaElectricor any otherperson engaged in commerce with an object of forcingthem to cease doing business with Calcon ConstructionCompany.LABORERS INTERNATIONALUNION OFNORTH AMERICA, AFL-CIO, LOCAL 389